Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      19-OCT-2020
                                                      09:05 AM
                                                      Dkt. 21 ODSM

                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ISAIAH W. MCCOY, Petitioner,

                                 vs.

 THE HONORABLE TODD W. EDDINS, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

         STATE OF HAWAI#I and FRANCIS SEQUEIRA, Warden,
        O#ahu Community Correctional Center, Respondent.


                       ORIGINAL PROCEEDING
                    (CR. NO. 1CPC-XX-XXXXXXX)

                   ORDER DISMISSING AMENDMENT TO
                PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Kuriyama, assigned by reason of vacancy)

          On October 15, 2020, petitioner Isaiah W. McCoy filed

an amendment to his petition for writ of habeas corpus.    Upon

consideration of the amendment and the record, it appears that

this court denied the petition for writ of habeas corpus by order

entered on October 1, 2020.    The original proceeding is closed

and petitioner does not demonstrate that he is entitled to relief

in this closed proceeding.    Accordingly,
          IT IS HEREBY ORDERED that the amendment to the petition

for writ of habeas corpus is dismissed.

          DATED: Honolulu, Hawai#i, October 19, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Christine E. Kuriyama




                                2